ALLEN, Judge.
The claimant appeals a workers’ compensation order, contending that a greater attorney’s fee should have been awarded under section 440.34(3)(b), Florida Statutes (1991). In computing the fee the judge declined to consider certain benefits, including the emergency MRI and Dr. Ennis’s authorization which were discussed in Machacon v. Velda Farms Dairy, 619 So.2d 380 (Fla. 1st DCA 1993). Payment for the MRI and authorization of Ennis were not timely provided, and these benefits should have been included in the predicate for an attorney’s fee under section 440.34(3)(b). We therefore reverse the appealed order in this regard, and remand for an attorney’s fee on the MRI and Ennis’s authorization. The judge may also consider whether any of the various other benefits directly resulted from the attorney’s efforts in connection with these claims.
ERVIN and SMITH, JJ., concur.